DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Objections
Claim 57 objected to because of the following informalities:  
Claim 57-59 recites the limitation “LED facial mask having a retainer and a headpiece and a light guide braced between the retainer and the headpiece”. please replace the first “and” with a comma. 
In claim 59 “nose piece” as in line 7 should be changed to “nosepiece” as in line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites “the LED facial mask designed to go around a head of a user”; it is unclear whether the facial mask itself is designed to go around the head of a user or if it includes an attachment (i.e., hat) as provided in line 4 that goes around the hat of the user.
Claim 57 recites “the user having a face, the face having a nose”. It is unclear what function, if any, the nose serves and if the device is somehow configured to be associated with the nose.
Claim 58 recites “the LED facial mask designed to go around a head of a user”; it is unclear whether the facial mask itself is designed to go around the head of a user or if it includes an attachment (i.e., helmet) as provided in line 4 that goes around the hat of the user. 
Claim 58 recites “the user having a face, the face having a nose”. It is unclear what function, if any, the nose serves and if the device is somehow configured to be associated with the nose.
Claim 58 recites “the headpiece is shaped like the helmet”. it is unclear whether the headpiece is the helmet as in line 4 or it only is shaped to be like the helmet. 

Claim 59 recites “the LED facial mask designed to go around a head of a user”; it is unclear whether the facial mask itself is designed to go around the head of a user or if it includes an attachment that goes around the hat of the user. 
Claim 58 recites “the headpiece is shaped like the helmet”. it is unclear whether the headpiece is the helmet as in line 4 or it only is shaped to be like the helmet. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 57-59 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 57-59 all recite a facial mask but also claims “the user comprising a human being having a face, the face having a nose”. Therefore, the claims positively-recite at least a portion of a human body. 



Allowable Subject Matter
Claims 54-56 would be allowed but for the rejections above.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are mentioned on the notice of allowance mailed on 10/13/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792